DETAILED ACTION
Claim Objections-Specification
The special description located after the figure descriptions and before the claim is objected to because it describes features that are readily understood by looking at the drawings. This text is superfluous and does not aid in an understanding of the claim. Any description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 
Therefore, the current special description should be cancelled. 

Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  See the illustration below of figures 1.6 and 1.7 with details of the figures on the right. 
The two areas pointed out are indefinite and non-enabled because the depth and characteristics of these features cannot be understood without conjecture. It is not clear for example if the circular line inside the outer perimeter of the part is angled down and how far the recess continues. The area includes as well a small oval feature. It is not clear if the feature is three-dimensional or ornamentation on the surface or a perforation. Figure 1.6 is the only view of this feature and as a plan view it is limited in clarifying the form of the part. 

    PNG
    media_image1.png
    220
    164
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    158
    167
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    370
    148
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    134
    244
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.6)][AltContent: textbox (1.7)]Above the circular feature, there is a feature that is curved as an arc that cannot be understood for the same reasons. 
















To resolve this part of the rejection consider changing the lines pointed out to broken line and adding a broken line statement to describe the purpose of the lines similar to the following:
--The broken lines depict portions of the electric pressure cooker that form no part of the claimed design. –
2)  See the illustration below showing details of figures 1.1, the front view, and 1.6, the bottom view. The area of 1.1 is also in 1.2. Observations here also apply to figure 1.2 even though it is not shown in the illustration.  

    PNG
    media_image9.png
    147
    476
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    272
    476
    media_image10.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image11.png
    134
    117
    media_image11.png
    Greyscale
[AltContent: textbox (E)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: textbox (P)][AltContent: textbox (P)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (1.1)][AltContent: textbox (1.6)]

















The broken lines on the left and the right labeled P mark the perimeter lines of the views from the front. Immediately within the perimeter in the bottom view there is another line around the design. It is not clear how to interpret this line when comparing to the front view or the perspective. 
On the front view, figure 1 there is a line marked A. There is no similar line in the bottom view. There is a line in the bottom view labeled B that is not found in the front view. These inconsistencies make the application indefinite and non-enabled. 
3)  In the same illustration, on the bottom each foot of the article is observed to be composed of three concentric lines. The examiner attempts in the illustration to match up these lines with the foot construction from the front view. On the left of the illustration, the outer line C is compared with one of the feet. It does not match. On the right of the illustration, the next inner line is compared with a foot. Those D lines seem to be consistent with front view. However, there are two other lines C and E that that are visible on the bottom that cannot be found in the front. The lines are continuous and are considered demarcation lines—edge lines or a feature. The lack of consistency among the figures makes the impossible to understand the design without conjecture. 
4)  In the following illustration, the side view(s) are compared with the bottom view. 

    PNG
    media_image15.png
    146
    611
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    611
    238
    media_image16.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (D)][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (P)][AltContent: textbox (P)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: textbox (1.4)][AltContent: textbox (1.6)]













These views are similarly inconsistent. Line A found on the side is missing in the bottom. Line B found on the bottom is missing in the side view. The feet are similarly inconsistent in that the extra lines including the innermost line E found on the bottom are not visible in the side view. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design. 
To resolve the rejection issues consider determining the form of the article and amending the figures to be consistent from view to view without adding new matter. The current figures should be relied upon for antecedent basis to make amendments. Removing an object line/line of demarcation should be approached carefully to avoid introducing new matter by revealing a design that could not have been anticipated. The examiner notes that 
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918